Vanderburgh, J.
The plantiff sues to recover upon notes which were dated August 8, 1884, and payable November 1, 1885, and November 1, 1886. The action was brought in October, 1891. The notes were given for the price of a harvester sold by plaintiff to defendant with warranty when they were given, and it is admitted that there has been a breach of the warranty for more than six years, and that the damages suffered by the defendant by reason of such breach of warranty are equal to the amount of the notes sued on. The breach of warranty was set up by defendant as a defense, and by way of recoupment of plaintiff’s damages from defendant’s failure to pay the purchase price represented by the notes. Plaintiff claims as a legal proposition that the statute of limitations had run against any claim of damages or right to recoup the same in this action. The correctness of this proposition the trial court did not assent to, and ordered judgment for the defendant. It is the only question to be considered on this appeal.
A party defendant may plead as a defense matter that under other circumstances would be the subject of a counterclaim, or an independent cause of action. A counterclaim must be pleaded as such, and not as a defense. Broughton v. Sherman, 21 Minn. 431.
Recoupment or reduction of a demand is said to arise where there is an action upon a contract, and there has been a breach of the contract, or some divisible part of it, or obligation connected with it. Inderson, Law Diet, in loc. This meets the requirements of this case. Upon the facts admitted, defendant was entitled to a reduction of the amount of the contract price by reason of plaintiff’s oreach of the contract, and, his damages being admitted to be equal *494to the entire purchase price, he is entitled to plead the same as a complete bar to plaintiff’s action. Wilson v. Reedy, 33 Minn. 504, (24 N. W. 191.) Such a recoupment by way of defense or reduction of the plaintiff’s claim must be held to survive and continue as long as his cause of action.
(Opinion published 57 N. W. Rep. 211.)
Any other rule would result in great injustice; and, besides, it is sufficiently clear that the statute of limitations was not intended to ,include such cases.
The right is inseparable from the nature of the contract, and, as long as that subsists as the basis of the plaintiff’s claim, so long the right to defend against it for the plaintiff’s breach of the contract, by way of recoupment or otherwise, must remain. So that recoupment, as properly defined, and as it is to be applied in this case, amounts practically to a partial or complete defense, as much as would a partial or complete failure of consideration. Wilson v. Reedy, supra; Pomeroy, Rem. (2d Ed.) p. 745.
As early as the case of Ord v. Ruspini, 2 Esp. 569, Lord Kenyon said that, as the transactions between plaintiff and defendant in that suit were all of the same date, and the mutual claims arose in the course of those transactions, it would be the highest injustice to allow one to have an operation and not the other, by reason of the statute; and therefore held defendant’s claim not barred.
This case is clearly distinguishable from an independent action for the breach of warranty, or an affirmative claim for damages oy reason thereof in excess of plaintiff’s claim.
Judgment affirmed.